Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  July 14, 2017

The Court of Appeals hereby passes the following order:

A17D0528. EARL PARRISH v. THE STATE.

      Earl Parrish was tried by a jury, convicted of rape, and given a life sentence.
His judgment of conviction was affirmed. See Parrish v. State, 237 Ga. App. 274
(514 SE2d 458) (1999). Since that time, Parrish has filed numerous motions with the
trial court; he further contested rulings thereon through multiple appeals and a
discretionary application – each of which this Court dismissed.1 In the instant
application for discretionary appeal, Parrish seeks to challenge the trial court’s “Order
on Extraordinary Motion for New Trial” entered June 2, 2017.2 It appears, however,
that we lack jurisdiction.
      Parrish has failed to provide this Court with a copy of the motion underlying
the contested order.3 His application brief, however, reveals that Parrish seeks to
challenge his judgment of conviction on grounds that: (1) he was arrested and
evidence was gathered in violation of his Fourth Amendment rights; (ii) the
indictment was flawed; (iii) his rights under the Due Process Clause were violated
during the trial; (iv) the trial court erred by taking judicial notice of a “pseudo
scientific method”; and (v) he was deprived of his Sixth Amendment right to effective

      1
       See Case No. A16D0479 (decided August 11, 2016); Case No. A15A1869
(decided June 11, 2015); Case Nos. A15A1757, A15A1758, and A15A1759 (all
decided June 11, 2015).
      2
       Therein, the trial court “DENIE[D] Defendant’s Extraordinary motion filed
on December 21, 2016.”
      3
          See, however, this Court’s Rule 31 (e).
assistance of trial counsel. These issues, Parrish contends, “have not been addressed
in a manner that resolves the substantive defects that create a reasonable probability
that the conviction and sentence in this case are void.”
      Even assuming that Parrish pursued the foregoing grounds in the underlying
motion, such collateral attacks upon his judgment of conviction were not viable. As
the Georgia Supreme Court has made clear, a motion seeking to set aside or vacate
an allegedly void criminal conviction is not one of the established procedures for
challenging the validity of a judgment in a criminal case, and an appeal from the trial
court’s ruling on such a petition should be dismissed. See Roberts v. State, 286 Ga.
532 (690 SE2d 150) (2010). A direct appeal may lie from an order denying or
dismissing a motion to correct a void sentence if the defendant raises a colorable
claim that the sentence is, in fact, void or illegal. See Harper v. State, 286 Ga. 216,
n.1 (686 SE2d 786) (2009). However, “[m]otions to vacate a void sentence generally
are limited to claims that – even assuming the existence and validity of the conviction
for which the sentence was imposed – the law does not authorize that sentence, most
typically because it exceeds the most severe punishment for which the applicable
penal statute provides.” von Thomas v. State, 293 Ga. 569, 572 (2) (748 SE2d 446)
(2013). When a sentence is within the statutory range of punishment, it is not void.
Jones v. State, 278 Ga. 669, 670 (604 SE2d 483) (2004).
      Parrish’s application brief challenges only his conviction, and he has made no
claim that his sentence fell outside the applicable statutory range. Because Parrish
may not attack his conviction in this manner, this application is hereby DISMISSED.

                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         07/14/2017
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.